Benjamin Elias v. Officer J. Woods















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-00245-CV

     BENJAMIN ELIAS,
                                                                              Appellant
     v.

     OFFICER J. WOODS, ET AL.,
                                                                              Appellees
 

From the 278th District Court
Madison County, Texas
Trial Court # 03-10039-278-10
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Benjamin Elias filed suit against seven defendants.  Five of these defendants filed a motion
to dismiss Elias’s claims against them under Chapter 14 of the Civil Practice and Remedies
Code.  The court granted this motion, and Elias appealed.  However, the court never
adjudicated Elias’s claims against the remaining two defendants.  Thus, the appeal is
interlocutory.
      The Clerk of this Court notified the parties that the appeal is interlocutory and would be
dismissed for want of jurisdiction if a response showing grounds for continuing the appeal was
not filed within 10 days.  Elias has responded by filing a motion in this Court to sever the
unadjudicated claims from those the trial court has dismissed.  We will dismiss that motion for
want of jurisdiction.
      This is not an interlocutory appeal authorized by statute.  See Stary v. DeBord, 967
S.W.3d 352, 352-53 (Tex. 1998); Chase Manhattan Bank v. Bowles, 52 S.W.3d 871, 878
(Tex. App.—Waco 2001, no pet.).  Accordingly, the jurisdiction of this Court cannot be
properly invoked until a final, appealable judgment has been signed by the trial court.  See
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Only the trial court can sign a
severance order to make the dismissal order in Elias’s case an appealable judgment.  Cf.
Larsen v. Carlene Langford & Assocs., Inc., 41 S.W.3d 245, 248 (Tex. App.—Waco 2001,
pet. denied); see also Lehmann, 39 S.W.3d at 201.
      The trial court has not signed a severance order.  Accordingly, the appeal is dismissed for
want of jurisdiction.  See Tex. R. App. P. 42.3(a).

                                                                   PER CURIAM

Before Chief Justice Gray,
      Justice Vance, and
      Justice Reyna
Appeal dismissed
Opinion delivered and filed March 17, 2004
[CV06]